NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                    NIKE MICHAEL BLACK, Appellant.

                             No. 1 CA-CR 20-0067
                              FILED 12-31-2020


           Appeal from the Superior Court in Maricopa County
                        No. CR 2014-103092-001
              The Honorable Stephen M. Hopkins, Judge

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Linley Wilson
Counsel for Appellee

Michael J. Dew Attorney at Law, Phoenix
Counsel for Appellant
                             STATE v. BLACK
                            Decision of the Court



                      MEMORANDUM DECISION

Presiding Judge Jennifer B. Campbell delivered the decision of the Court,
in which Judge Lawrence F. Winthrop and Chief Judge Peter B. Swann
joined.


C A M P B E L L, Judge:

¶1            Nike Black appeals from his conviction and sentence for first-
degree murder. After searching the record on appeal and finding no
arguable question of law, Black’s attorney filed a brief in accordance with
Anders v. California, 386 U.S. 738 (1967), and State v. Leon, 104 Ariz. 297
(1969), asking this court to search the record for reversible error. Black was
given the opportunity to file a supplemental brief but has not done so.
Having reviewed the entire record, see State v. Clark, 196 Ariz. 530, 537, ¶ 30
(App. 1999), we find no reversible error and affirm.

¶2             Shortly after beginning her shift at a county jail, a detention
officer, stationed inside a pod tower, received an intercom call from Black’s
cell. When she answered the call, Black calmly informed her that his
cellmate was bleeding and not breathing. The detention officer notified her
colleagues of “a possible man down” and, as the only officer charged with
operating the doors both to and within Black’s pod, opened the pod and
cell doors to allow responding officers access.

¶3             When the detention officers entered Black’s cell, the victim
was on a lower bunk bed, shrouded with a blanket, and Black was at the
back of the cell. Once they handcuffed and removed Black, the detention
officers tried to wake the victim by shaking his shoulder. Unable to rouse
him, the officers removed the blanket, revealing the victim lying face-down
on blood-soaked linens, with a sheet wrapped around his neck. After
removing the sheet, the officers turned the victim onto his back to
administer CPR and saw that he had been both beaten and stabbed in the
eye with a small pencil.

¶4             The State charged Black with one count of first-degree
murder. At trial, an inmate who was housed in the cell adjacent to Black’s
testified that on that night, he heard the victim say, “Stop. What are you
doing?” In response, Black said, “It’s okay, I got you.” The inmate then
heard loud “pounding,” followed by silence. The criminal lab analyst who


                                      2
                            STATE v. BLACK
                           Decision of the Court

processed Black’s cell also testified. Apart from the blood stains on the
victim’s clothing and bedding, the analyst found blood stains on Black’s
shirt, pants, socks, underwear, and flip-flops. Using a chemical agent that
“enhances latent blood,” the analyst also discovered that blood had been
wiped off various surfaces in the cell. Finally, the medical examiner who
performed the victim’s autopsy testified that the victim sustained
numerous abrasions, contusions, lacerations, and bone fractures to his face,
consistent with having been punched or hit repeatedly. He also explained
that the pencil had punctured the back of the victim’s eye socket and, based
on the nature of the strangulation marks on the victim’s neck, opined that
the victim was unable to vocalize during the killing. Ultimately, the medical
examiner concluded that the victim died from multiple traumatic injuries.

¶5          At the conclusion of trial, the jury found Black guilty as
charged. The superior court imposed a term of natural life and credited
Black with 2,204 days presentence incarceration credit. Black timely
appealed.

¶6             After a thorough review of the record, we find no reversible
error. Clark, 196 Ariz. at 541, ¶ 50. The record reflects that Black was
represented by counsel at all critical stages of the proceedings against him.
The evidence presented supports the conviction, and the sentence imposed
falls within the range permitted by law. As far as the record reveals, these
proceedings were conducted in compliance with the Arizona Rules of
Criminal Procedure and Black’s constitutional and statutory rights.
Therefore, we affirm Black’s conviction and sentence.

¶7             Unless defense counsel finds an issue that may be
appropriately submitted to the Arizona Supreme Court, his obligations are
fulfilled once he informs Black of the outcome of this appeal and his future
options. State v. Shattuck, 140 Ariz. 582, 584–85 (1984). Black has 30 days
from the date of this decision to proceed, if he wishes, with a pro per motion
for reconsideration or petition for review.




                           AMY M. WOOD • Clerk of the Court
                           FILED:    JT


                                        3